DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-33, 35-39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,681,628 to Krastchew (Krastchew) in view of US Patent 4,662,826 to Nitta et al. (Nitta) and JP-2005209791A to Sato (Sato, copy and machine translation attached).
Regarding claim 21, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the interior (22) of a casing (10, 21).  Krastchew does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught 
Regarding claims 23 and 24, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 25, Nitta teaches that the vacuum pump is driven by a shaft (24).  In the combination, as a driving source (i.e. the motor of Krastchew) already available, it would have been obvious to drive the vacuum pump with the shaft of the electric machine of Krastchew.
Regarding claim 26, Nitta teaches gearing (61) for the vacuum pump.
Regarding claim 28, Nitta teaches a clutch (26).
Regarding claim 29, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 30, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 31, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Cantemir in order to obtain the vacuum taught by Cantemir while minimizing energy usage.
Regarding claim 32, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claim 33, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the interior (22) of a casing (10, 21).  Krastchew does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Krastchew in order to simply produce a high vacuum efficiently.  Furthermore, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the interior (22) the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 35 and 36, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 37, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 38, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  
Regarding claim 39, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claims 41 and 42, Sato teaches configuring a controller to intermittently operate an electric machine (paragraph 21).
Claims 21, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krastchew in view of Nitta as applied to claims 20 and 33 above, and further in view of US PGPub 2018/0127103 to Cantemir (Cantemir hereinafter).
Regarding claims 21 and 34, the previously recited references teach the limitations of the parent claims as discussed above, but do not teach any particular seal.  Cantemir teaches another sealed electrical machine in an aircraft and particularly teaches the use of a labyrinth seal (11) to maintain pressure levels therein.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a labyrinth seal as taught by Cantemir in the motor of Krastchew in order to maintain the desired vacuum level therein.
Regarding claim 40, Cantemir teaches that an electrical machine for an aircraft (e.g. 8, 9) may be located within the engine thereof in order to provide extra power thereto.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor of Krastchew to an aircraft engine as taught by Cantemir in order to provide increased thrust therein.

Response to Arguments
Applicant’s arguments, see page 6, filed 12 November 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has Sato.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        14 January 2021